Appeal from an order of the County Court of Clinton County which dismissed a writ of habeas corpus. Upon his conviction in 1952 of certain felonies, relator was sentenced as a fourth offender, the three prior convictions charged having been had in New Jersey in 1929, 1934 and 1937 and each being of robbery. Relator contends that the three prior convictions were not (in the words of his brief) “separated sufficiently to offer opportunity *760for reformation ” and he cites People v. Spellman (136 Misc. 25, 29) in which multiple convictions obtained the same day, under separate indictments, were treated as but one offense for purposes of the fourth offender statute. There is no comparable factual situation here. Neither is there any significance in the fact that at the time of his conviction in 1937 of highway robbery he was also convicted of escaping from prison, since his conviction of the latter crime is no part of the basis for his present sentence as a fourth offender. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.